                                                                                                                                                        I
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Pet'ty Case (Modified)                                                                   Page 1 of I   j_



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                                              (For Offenses Committed On or After November 1, 1987)
                                v.

                       Fernando Garcia-Sosa                                   Case Number: 3:19-mj-22642

                                                                             cra1g. JosephLeff
                                                                             Defendant's Attorney


REGISTRATION NO. 8621 5298
                                                                                                               FILED
THE DEFENDANT:                                                                                                 JUL     0 3 2019
 ~ pleaded guilty to count(s) 1 of Complaint                                                            CLEHK     ' " r ~T      ~·
                                                                                                    ~y:.JTr-i:.f;', CiS7HJCT   6F CALIFoRNIA
 D was found guilty to count( s)                                                                                                     nc..- •••
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                               Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                     1

 D The defendant has been found not guilty on count(s)
                                                                          ~~~---------------~

 D Count(s)                                                                   dismissed on the motion of the United States.
                   -----~------------



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              ~TIME SERVED                                D _________ days

 ~  Assessment: $10 WAIVED ~ Fine: WAIVED
~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                         charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Wednesday, July 3, 2019
                                                                           Date of Imposition of Sentence


Received
              DUSM                                                         HidLtLOCK
                                                                           UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                            3: l 9-mj-22642
